Citation Nr: 1204961	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease.

2.  Entitlement to an initial compensable rating for allergic rhinitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from January 1988 to June 1988, November 1990 to June 1991, and September 2002 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that in part granted service connection for allergic rhinitis and assigned a noncompensable (0 percent) rating, effective August 23, 2004; and denied service connection for chronic obstructive pulmonary disease (COPD).

In July 2011, the Veteran testified during a hearing before the undersigned at the RO.  At that time, she submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).  The record was held open for 30 days following the hearing to provide the Veteran with additional time and opportunity to submit additional evidence.  However, no records have been received.  

Although the RO framed the issue on appeal as being limited to COPD, the Board has characterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the rating issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issue of entitlement to service connection for a respiratory disorder, to include COPD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

From the August 23, 2004, date of service connection, the Veteran's allergic rhinitis has not been manifested by greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for a higher initial rating for allergic rhinitis arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving disagreement with the initial rating assigned at the time a disability is service connected.  Fenderson, 12 Vet. App. at 126.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

The Veteran's allergic rhinitis has been evaluated as noncompensable under Diagnostic Code 6522, 38 C.F.R. § 4.97 (2011).  Under this code, allergic rhinitis without polyps but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation; and allergic rhinitis with polyps warrants a 30 percent evaluation.  

After a careful review of the record, the Board finds that an initial compensable rating is not warranted for the Veteran's allergic rhinitis.  

During a July 2005 VA examination, the Veteran reported a history of sinusitis with congestion, postnasal drip, watery eyes, and occasional headaches.  She also noted having a sinus infection approximately once per year requiring antibiotics and that her symptoms are year round but have a tendency to be worse in spring.  She was taking Zyrtec at that time.  Examination revealed slightly edematous and swollen turbinates, benign oropharynx, and patent nares.  There was no maxillary frontal tenderness.  The examiner provided a diagnosis of allergic rhinitis, with history of sinusitis, with mild impairment.

Also of record are numerous VA and private treatment notes.  However, none of these contain any findings pertinent to the Veteran's allergic rhinitis.

During a February 2011 VA examination, the Veteran reported a history of nasal congestion relieved by over-the-counter medications.  She reported having an episode of sinusitis during the past 12-month period.  Examination revealed a normal nasal vestibule, normal turbinates, no obstruction, a normal septum, and no polyps.  The examiner provided a diagnosis of allergic rhinitis and noted that it has no effect on the Veteran's work or activities of daily living.

During her Board hearing, the Veteran acknowledged that she does not have polyps or the requisite obstruction of either nasal passage.

Given the above, from the August 23, 2004, date of service connection, the Veteran's allergic rhinitis has not been manifested by greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Thus, a 10 percent rating is not warranted under Diagnostic Code 6522.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  In particular, the Board has considered the General Rating Formula for Sinusitis.  However, without objective evidence of any incapacitating episodes requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year, a 10 percent rating is not warranted under these criteria.  In this regard, although the Veteran reported approximately annual sinus infections that require antibiotics during the July 2005 examination, there is no indication that those bouts required bed rest prescribed by a physician.  See Note, General Rating Formula for Sinusitis.  Similarly, although she reported having episodes of sinusitis during the February 2011 examination, she indicated that her sinus problems were relieved by over-the-counter medications.  Thus, there is no evidence of incapacitating episodes requiring prolonged antibiotic treatment.

In conclusion, an initial compensable rating for allergic rhinitis is not warranted at any time during the rating period.  The Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected allergic rhinitis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

An initial compensable rating for allergic rhinitis is denied.


REMAND

The Board finds that further development is required on the claim for service connection for a respiratory disorder, to include COPD.

The Veteran contends that she has a respiratory disorder, to include COPD, due to exposure to dust and sand during her service in the Persian Gulf.  She asserts that granulomas were found on x-ray during service.  

The Veteran's DD Form 214 reflects that she served in Southwest Asia from January to May 1991.

The Veteran's service treatment records reveal that an abnormality was found in her right upper lung during x-rays of the right shoulder in March 2004.  The radiologist stated that findings were consistent with old granulomatous disease.  However, the service treatment records also show no complaints of respiratory problems and that the Veteran smoked 3/4 pack of cigarettes per day.

During a July 2005 VA examination, the Veteran reported a history of slight shortness of breath while serving in the Persian Gulf in 1991 but denied any specific treatment.  She noted smoking one half to one pack of cigarettes per day.  She also noted an occasional wheeze and slight cough but denied any shortness of breath or dyspnea on exertion.  Examination revealed clear lungs.  Pulmonary function tests were reported as showing moderate obstructive lung disease.  The examiner provided a diagnosis of COPD.

Since that time, the record reflects that the Veteran developed additional nodules in both lungs (as well as cervical cancer).  A November 2010 VA report of PET-CT (positron emission tomography/computed tomography) reflects stable ground glass and dense bilateral pulmonary nodules and that, with a history of cervical cancer, metastasis cannot be entirely excluded.

Given the Veteran's report of being exposed to dust and sand during her active service in Southwest Asia, the diagnosis of old granulomatous disease during a subsequent period of active service, and the diagnosis of COPD within a year of discharge from service, the RO should afford her a VA examination to determine whether any current respiratory disorder had its onset in or is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any current respiratory disorder, to include COPD.  Her claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current respiratory disorder, to include COPD, had its onset in or is otherwise etiologically related to service.  In rendering this opinion, the examiner should consider the Veteran's report of being exposed to dust and sand in Southwest Asia as well as her history of smoking, the March 2004 in-service x-rays showing old granulomatous disease in the right upper lung, and the July 2005 VA examination report providing a diagnosis of COPD.

The rationale for all opinions expressed should be provided.  

2.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


